COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Marlon Windon v. The State of Texas

Appellate case number:      01-18-00500-CR

Trial court case number:    1535144

Trial court:                180th District Court of Harris County

       In our July 7, 2020 abatement order, we abated and remanded this cause for the trial
court to determine whether appellant wishes to prosecute this appeal and to determine
appellate representation for appellant. On September 25, 2020, the Harris County Public
Defender’s Office filed an appearance of counsel, stating that Melissa Martin of the Harris
County Public Defender’s Office represents appellant on appeal. On October 12, 2020, a
supplemental clerk’s record was filed, containing representations from the Harris County
Public Defender’s Office that its office was drafting an appellate brief on appellant’s
behalf. Accordingly, we REINSTATE this case on the Court’s active docket.
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
      The Clerk of this Court is directed to enter Melissa Martin as the attorney of record
on behalf of appellant.


Judge’s signature: ____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court

Date: ___October 15, 2020____